Citation Nr: 0606340	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran had active service from January 21, 1981, to June 
9, 1981.  He also had unverified periods of active duty in 
the Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

Although the veteran requested a Board hearing in his June 
2003 substantive appeal (VA Form 9), he specifically withdrew 
his request in a July 2005 letter.  The veteran attended an 
RO hearing in April 2004.  A transcript of this hearing is of 
record.  

In a June 2004 letter, the veteran requested that his appeal 
be put on hold indefinitely as he was incarcerated and unable 
to obtain documents to support his claim.  The Board simply 
notes that the law and regulations governing VA appeals make 
no provision for indefinite suspension of appeals, even at 
the veteran's request.  As the veteran is ably represented in 
this matter, and as he specifically stated that he did not 
wish to withdraw the appeal, the Board will proceed with 
adjudication of the appeal. 


FINDINGS OF FACT

1.  In an unappealed June 1997 rating decision, the RO denied 
service connection for a low back disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's June 1997 rating decision is cumulative or 
redundant of evidence already of record and does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for a low back disorder.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

In addition, VA is not required to obtain a medical opinion 
or provide a VA examination in response to a claim to reopen 
if new and material evidence has not been presented.  See 
38 C.F.R. § 3.159(c)(4).

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in an October 2002 letter, prior to the initial 
adjudication of the claim to reopen.  The Board notes that, 
even though the letter requested a response within 30 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The veteran's representative has alleged in the February 2006 
informal hearing that VA failed to adequately notify the 
veteran of the evidence necessary to establish service 
connection, in particular, medical nexus evidence.  However, 
the Board notes that the October 2002 letter specifically 
states that "[T]o establish service connection for a 
disability, the evidence must show [... a] relationship between 
your current disability and an injury, disease, or event in 
service."  The letter also specifically informed the veteran 
of the requirement to submit new and material evidence.  The 
Board finds that the October 2002 letter adequately notified 
the veteran of the requirements to reopen and substantiate 
his claim.  

Accordingly, the Board will address whether the claim should 
be reopened.  



Legal Criteria

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

The veteran's claim of entitlement to service connection for 
a low back disability was initially denied by the RO in a 
November 1996 rating decision.  The veteran did not appeal 
that denial, but identified additional evidence in January 
1997.  In a June 1997 rating decision, the RO found that the 
additional evidence was not new and material, and the claim 
was not reopened.  The veteran did not appeal that decision.  
In September 2002, the veteran again filed a claim to reopen 
the service connection claim, and in a March 2003 rating 
decision, the RO denied the claim to reopen.

The Board notes that the veteran's service medical records 
and service personnel records are not available, despite 
efforts by the RO to obtain them.  In light of the absence of 
service medical records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes, 
however, that at his April 2004 hearing, the veteran stated 
that he was not treated by a military doctor for his alleged 
in-service injury, but was treated by a private physician.  

At the time of the June 1997 rating decision, the evidence 
then of record established that the veteran had a currently 
diagnosed disability of the low back.  Although the veteran 
claimed that his back was injured during a period of active 
duty in 1983 or 1984, there was no objective medical evidence 
of an injury or disease of the low back in service; there was 
no objective evidence of continuity of symptomatology after 
service; and there was no medical evidence of a relationship 
between any in-service injury or disease and the veteran's 
current disability.  Most significantly, there was clear and 
uncontested evidence of a post-service occupational injury to 
the low back in 1992.  Indeed, the veteran's private 
physician, M.R.M, M.D. opined in November 1994 that, "I 
believe the inciting incident relates back to the development 
of typical radicular, neuropathic pain secondary to nerve 
root injury, probably occurring during work related injury of 
07/29/92."

The evidence submitted after the June 1997 denial similarly 
does not tend to establish an in-service injury, continuity 
of symptomatology, or medical evidence of a nexus between a 
current disability and military service.  Medical reports 
received after June 1997 primarily relate to the veteran's 
current condition and his condition after the 1992 
occupational injury and 1993 lumbar laminectomy, and they do 
not address any unestablished fact necessary for service 
connection.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

Medical records from Family Medical Associates received in 
December 2004, reflecting treatment from 1988 to 1991, show 
that the veteran's occupational injury occurred in late 1991, 
not in 1992 as previously described by the veteran; however, 
the do not show complaint or treatment for a back disability 
before the 1991 work injury.  

Statements from the veteran, although continuing to report an 
in-service injury and continuity of symptomatology, cannot be 
considered new and material as to the matter of medical 
nexus.  Laypersons are capable of testifying as to symptoms, 
but not as to the proper diagnosis or date of onset or cause 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

Moreover, the Board notes that the veteran's current account 
of an injury in service and continuous treatment since 
service continues to be at odds with the evidence of record.  
The veteran has repeatedly told treating physicians that his 
symptoms began with his occupational injury in 1992.  The 
medical reports submitted after June 1997 continue to refer 
to an occupational injury as being the cause of the low back 
disability.  Indeed, a September 1993 report of R.G.S., M.D. 
contains a fairly detailed account of the veteran's work-
related injuries, and contains no reference to an injury in 
service.  The first reference to an in-service injury does 
not appear in the record until the veteran filed his claim 
for service connection in 1996.  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the June 1997 
denial of the veteran's claim is either cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has not been received and the claim of entitlement 
to service connection for a low back disability is not 
reopened.


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a low 
back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


